95 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arcadio S. ACUNA, Plaintiff-Appellant,v.Steven CAMBRA;  Charles D. Marshall, Warden;  J. McGrath;H. Helsel, Program Administrator;  S. Lawrence;  J. Briddle,Senior Hearing Officer;  B.D. Birondo, Sergeant;  R.L.Lucas, Sergeant;  B.E. Stacey;  Leovitch, CorrectionalOfficer and Zlokovitch, Correctional Officer, Defendants-Appellees.
No. 95-17135.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Arcadio S. Acuna appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 civil rights action against defendant prison officials.1  Acuna alleged that the defendants violated his First and Fourteenth Amendment rights by enacting and enforcing prison regulations that limit his ability to assist other inmates in legal matters.  Acuna also alleged that these regulations limited his ability to receive legal assistance.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion,  Denton v. Hernandez, 504 U.S. 25, 33 (1992), and we affirm.


3
We agree with the district court that Acuna may not bring an individual suit seeking equitable relief within the same subject matter of the class action in  Madrid v. Gomez, 889 F.Supp. 1146, 1280 n. 229 (N.D.Cal.1995).   See Crawford v. Bell, 599 F.2d 890, 892-93 (9th Cir.1979).  Insofar as Acuna sought damages for alleged violations of his First and Fourteenth Amendment rights, we affirm the district court's dismissal without prejudice to Acuna reasserting this claim.

AFFIRMED.2


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Acuna's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court dismissed Acuna's action as frivolous under 28 U.S.C. § 1915(d), now 28 U.S.C. § 1915(e)(2).  See Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996)


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal